UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4321



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DARRYL KEYES, a/k/a Red, a/k/a Dun Dun,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CR-02-235)


Submitted:   August 24, 2005            Decided:   September 15, 2005


Before LUTTIG, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis H. Curry, Spencer, West Virginia, for Appellant.   Kasey
Warner, United States Attorney, John J. Frail, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Darryl Keyes appeals the district court’s order granting

the Government’s motion to reduce his sentence under Fed. R. Crim.

P. 35(b) and reducing his sentence. We conclude Keyes’ claim under

United States v. Booker, 125 S. Ct. 738 (2005), challenging his

original sentence is not properly before us in this appeal.                  A

final judgment is one in which the judgment of conviction has been

rendered, the availability of appeal exhausted, and the time for

petitioning the Supreme Court for certiorari has expired. Allen v.

Hardy, 478 U.S. 255, 258 n.1 (1986).            A later modification to a

sentence   does   not   affect    the   date   on   which   the   judgment   of

conviction became final.         See United States v. Sanders, 247 F.3d

139, 143 (4th Cir. 2001).        To the extent Keyes seeks to attack his

original sentencing order under Booker, we are without jurisdiction

to consider it because Keyes never appealed that order.             Keyes may

not revive his appeal from his original sentencing by appealing his

reduced sentence imposed following a Rule 35(b) proceeding. To the

extent Keyes attacks the reduced sentence, we find no violation of

Booker.

            Accordingly, we affirm the decision of the district

court.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                     AFFIRMED


                                    - 2 -